Citation Nr: 0218237	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  99-02 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran had active military service from June 1971 to 
June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of 
the Los Angeles, California, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran's service-connected duodenal ulcer disease is 
no more than moderate.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 
percent for duodenal ulcer have not been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.114, 
Diagnostic Code 7305 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). The law and regulations eliminate 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not 
well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits. See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(now 
codified as amended at 38 C.F.R. §§ 3.156, 3.159) (2002). 
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000). See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). In this 
case, VA's duties have been fulfilled.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim and 
to advise him what VA will do and what he is to do. The 
Board concludes the discussions in the January 1998 rating 
decision and notice letter, the June 1998 letter to the 
veteran, the September 1998 SOC, the March 1999 and July 
2000 SSOC's, the July 2001 VCAA letter to the appellant, 
and the February 2002 SSOC, informed the appellant of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim. The RO 
requested all relevant records identified by the 
appellant, and the appellant was informed in various 
letters what records the RO was requesting and he was 
asked to assist in obtaining the evidence.  Moreover, the 
veteran appeared at a hearing at the RO in February 1999 
and presented oral testimony.  VA examinations were 
conducted.  The requested development has been completed.  
VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to notify and to assist the appellant 
in this case.

Analysis

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained 
in the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2002). In determining the disability 
evaluation, VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1 and 4.2 (2002), which require the 
evaluation of the complete medical history of the 
veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Service connection is presently in effect for duodenal 
ulcer which has been assigned a 20 percent disability 
evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7305.

A severe duodenal ulcer with pain only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health 
warrants a 60 percent rating.  Moderately severe duodenal 
ulcer, with less than severe disability, but with 
impairment of health manifested by anemia and weight loss; 
or recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year is 
evaluated as 40 percent disabling.  Moderate duodenal 
ulcer, with recurrent episodes of severe symptoms 2 or 3 
times a year averaging 10 days in duration, or with 
continuous moderate manifestations warrants a 20 percent 
rating.  Mild impairment, with recurring symptoms once or 
twice yearly warrants a 10 percent disability evaluation. 
38 C.F.R. § 4.114, Code 7305 (2002).

In this case, currently, the evidence shows that the 
veteran has no more than moderate duodenal ulcer disease, 
and that as such, an increased rating is not warranted.  
The evidence reflects the veteran's report of pain 
associated with a duodenal ulcer.  The October 2001 
examiner noted that the duodenal ulcer had not caused 
significant malnutrition or significant anemia.  
Laboratory testing confirms the medical opinion with 
hematocrit of 42.8 (within normal range).  Similarly, 
substantial weight loss is not shown.  See 
38 C.F.R. § 4.112.  Accepting the veteran's statements of 
10 pounds over a couple of months, such does not 
approximate a 20 percent loss of his baseline weight or 
minor weight loss.  (The Board notes that neither version 
of section 4.112 is more favorable to the veteran and 
consideration of the amended definition of weight loss is 
not prejudicial to him.)  (The record does not establish 
his baseline weight prior to illness, but weight was 146 
lbs. in 1977.)  Even when we accept his lay statements of 
daily nausea and vomiting, there is no objective indicator 
of impairment of health, anemia, and weight loss or 
recurrent incapacitating episodes averaging 10 or more 
days in duration at least four times a year.  

The 1997 VA examination also establishes that the duodenal 
ulcer is not more than 20 percent disabling.  At that 
time, the disorder was poorly relieved by medication.  
Although he reported pain and acute exacerbations, there 
was no indication of impairment of health, weight loss, 
and incapacitating episodes.  Rather, stool was guaiac 
negative, weight was stable, and no apparent signs of 
anemia were present.

As for weight loss, on VA examination in November 1997, 
the veteran denied any significant weight gain or loss and 
stated that his weight had remained stable.  Clinically, 
his weight was 182 pounds.  On VA examination in October 
2001, the veteran reported weight loss from 195 pounds to 
185 pounds.  Clinically, he was well nourished and weighed 
188 pounds.

Next, anemia is not shown.  On VA examination in November 
1997, there were no apparent signs of anemia.  On VA 
examination in October 2001, the veteran's hematocrit was 
normal, and the examiner remarked that the veteran had not 
had significant anemia.  Additionally, VA laboratory 
reports dated in 1998 and 1999 show normal hematocrit.

Recurrent incapacitating episodes averaging 10 days or 
more in duration at least four times a year are not shown 
either.  There are no histories reported at the time of 
the November 1997 and October 2001 VA examinations of 
them, and the evidence including 1998 and 1999 VA 
treatment records and statements from the veteran, 
including his sworn testimony in February 1999, does not 
otherwise indicate that he has them.  

Ratings under diagnostic codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

The Board has reviewed the rating schedule and finds no 
other Diagnostic Code under which the duodenal ulcer 
disability should be rated.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (en banc); Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Extraschedular Consideration

Turning to the issue of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as 
can practicably be determined, the average impairment in 
earning capacity in civil occupations resulting from 
disability.

Under § 3.321(b)(1) there is an additional proviso that 
the Secretary of Veterans Affairs shall from time to time 
readjust this schedule of ratings in accordance with 
experience. Further, to accord justice to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the 
service-connected disability or disabilities. The 
governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards. It is further provided 
in subsection (c) that in cases in which application of 
the schedule is not understood or the propriety of an 
extraschedular rating is questionable may be submitted to 
Central Office for advisory opinion.

Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbation or illnesses proportionate 
to the severity of the several grades of disability. 38 
C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability.  The 
evidence does not show frequent periods of hospitalization 
for duodenal ulcer disease.  Moreover, marked interference 
with employment is not shown. 

The Board does not find any circumstances that could be 
considered exceptional or unusual such as to possibly 
warrant a different result in view of the veteran's work 
history, education and treatment for his service-connected 
disability as reflected in the record.  Fleshman v. Brown, 
9 Vet. App. 548, 552-53 (1996).  Accordingly, referral of 
the veteran's claim for consideration of an extraschedular 
rating is not warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert; Alemany.


ORDER

An evaluation in excess of 20 percent for duodenal ulcer 
disease is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

